DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Stevens (US 8,434,013 B2).
As per claim 1, Stevens teaches the invention as claimed including, “An electronic calculator, comprising: 
a diagram memory storing generated diagram information; and 
a processor configured to 
display a screen image on which a first area displaying a source code and a second area displaying a diagram representing at least a part of the source code are arranged, the source code comprising a first function,”
Stevens teaches a program is presented (displayed) to a user in the form of a graphic image comprising a plurality of rendering elements that correlate to corresponding code portions.  The graphical image is rendered concurrently with a textual rendering of the source code file (column 1, lines 56-63).  Also see column 2, lines 8-20, column 4, lines 11-49 and figures 1 and 9.
“and the first function in the source code being constituted by code blocks,”
Topographical image is a representation of one or more non-textual aspects of the computer code in the file, each of the one or more non-textual aspects, comprising a plurality of non-textual rendering elements 112 (column 4, lines 43-49). As can be see in figure 1, the method foo has many parts 114(1) and 114(2) (blocks) that correlate to blocks 112(1) and 112(2) (blocks) of non-textual rendering images (column 4, lines 50 – column 5, lines 1-10).  A code portion may belong to a code portion which contains two or more code portions (code blocks)  (column 7, lines 16-33).  Also see column 7, lines 53-56). 
“display, in the first area, a first portion of the source code, the first portion including at least a part of the first function; 
receive, out of the first portion of displayed source code, selection by a user of only the first function; 
in response to selection of the first function: 
automatically generate first diagram information including a first identification to identify the first function, and store the first diagram information into the diagram memory, wherein the diagram memory stores generated diagram information only for user-selected functions; and”
Stevens teaches when a portion of the file is currently being rendered in the first section, the UI mechanism correlates the portion with a correspond portion of the topographic image and updates the topographic image to provide an indication that the corresponding potion of the topographic image is currently rendered in the first section of the user interface (column 2, lines 56-67).  A scroll bar allows a user to scroll up and down to see all portions of the file in section 104 (column 4, lines 24-28).  A user can place a mouse cursor over coded portion (function) 114(1).  When the user interface event is detected by a UI mechanism, the UI mechanism alters the appearance of the code portion.  The UI mechanism also determines which element 112 in section 102 correlates to the code portion and alters the appearance of that elements 112 (column 6, lines 57 – column 7, lines 1-15).  Also see figure 3.  A user can move a mouse to a third position in a file and selects the third position.  A UI mechanism receives an indication of the user’s selection at the third position (function) in the file, it correlates the third position with a fourth position in the topographic image to provide an indication that the fourth position of the topographic image is currently selected which corresponds to the third position in the file (column 2, lines 40-55).  When a portion of a file is displayed in section 104, the UI mechanism provides an indication to the corresponding portion of the topographic image in section 102.  A portion of the file is currently displayed in section 104.  This display can be rendered by the UI mechanism in response to a user interface event, for example, a mouse click event on scrollbar 120.  This display can also be rendered by the UI mechanism in response to a file open action by a user.  When this user interface event or user action is detected by the UI mechanism, the UI mechanist renders a portion of the file, and in addition the UI mechanism also determines which portion of the topographic image section 102 correlates to the portion of the file, and alters the appearance of that portion of the topographic image (column 7, lines 34-52).  Detection of a user interface event in any section will cause the appearance of all sections to change (column 8, lines 1-16).  User interface events include selection of an element (column 10, lines 4-24).   Vertical position of the non-textual rendering elements 112 in the topographic image scale to positions of their respective code portions 114 in the file.  A portion of the topographical image containing non-textual rendering elements which portion correlates to a portion of the file that is currently displayed in the first section may be magnified to a bigger size, which a portion that does not correlate to the portion of the file that is current displayed may be shrunk to a smaller size (column 5, lines 10-34).  The examiner states that it would have been inherent for the diagram memory to contain information for what it is displaying.  If a function is displayed on one side and the topographic image correspond to the function is displayed on the other side then information associated with the displayed items would have to be in some type of memory to be displayed. 
“display, in the second area, a first diagram including a main symbol representing the first function and sub symbols representing the code blocks, based on the stored first diagram information, “.   
See figures 1-5.
“wherein when a first comment is added to a first line of the first function displayed in the first area according to a first operation of the user, the first comment is automatically added to a first sub symbol displayed in the second area, the first sub symbol representing a code block corresponding to the first line.”
Stevens further teaches comments embedded in the source code.  Annotation of the topographic image can be made to indicate the position of the comment item in the file (column 9, lines 12-44).  Therefore, if the file is edited and a comment is added, the topographic image will be annotated to indicate the comments position.  The examiner further states that the comment can be added to any line.  This is nothing but a design choice and would have been obvious to try. 

As per claim 3, claims 3 contain similar limitations to claim 1.  Therefore claim 3 is rejected for the same reasons as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 8,434,013 B2) as applied to claims 1 and 3 above, further in view of Potter et al. (US 8,694,958 B1).

As per claim 2, Stevens does not explicitly appear to teach, “The electronic calculator according to claim 1, wherein the processor is configured to when a second comment is added to a second sub symbol displayed in the second area according to a second operation of the user, the second comment is automatically added to a second line of the first function displayed in the first area, the second line corresponding to a code block represented by the second sub symbol.”
Potter et al. teaches selection of a check box (comment) associated with a block results in check boxes associated with sections of code that were generated from the block being automatically selected (column 2, lines 19-28).  Also see column 5, lines 62 – column 6, lines 1-5.  A user mark-up of a selected check box corresponding to a block may be received.  Upon selecting the checkbox, review interface cause a check mark to appear in the check box, indicating that the corresponding block has been reviewed.  A display of lines of generated code that correspond to the block are displayed.  Check boxes of lines of generated code that correspond to the block are automatically marked-up (column 8, lines 49 – column 9, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stevens with Potter et al. because both teach the generation and display of both a model its corresponding source code. Stevens teaches a comment can be embedded in source code and that an annotation will appear in the topographic image corresponding to the comment.  However, Stevens does not explicitly appear to teach it working the other way around in which a comment is made on the topographic image and will then be automatically added to the source code.  Potter et al. teaches selection of a check box (comment) associated with a block results in check boxes associated with sections of code that were generated form the block being automatically selected (column 2, lines 19-28).  Also see column 5, lines 62 – column 6, lines 1-5.  This will allow a one to keep track of comments in both views and would have been obvious to try.

As per claim 4, claim 4 contain similar limitations to claim 2.  Therefore claim 4 is rejected for the same reasons as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holzleitner et al. teaches, when a change is received in a particular view the change is propagated into other views (abstract).  Also see figure 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                          

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199